Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, where a judge of the superior court has certified one bill of exceptions in a ease, he has exhausted his power in that respect and can not subsequently certify a second bill of exceptions. This is true irrespective of whether the first bill of exceptions was ever filed in the office of the clerk of the court.
2. Under the foregoing ruling and the facts'of this case, the motion of the defendant in error to dismiss the bill of exceptions must be granted.

Writ of error dismissed.


Luke, J., concitrs. Bloodioorth, J., absent on account of illness.